                         IN THE IB\'ITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
HELE:'J :vicLAUGHLT;\;                         CIVIL ACTION NO. 14-7315

                 v.
                                               NO.   14-7316 (Ruble)       NO.   16-3732 (Gross)
BAYER ESSURE, INC., et al.                     NO.   14-7318 (Stelzer)     NO.   16-3733 (Johnson)
                                               NO.   14-7317 (Strimel)     NO.   16-3766 (Summerlin)
And Related Actions                            NO.   15-0384 (Walsh)       NO.   16-3767 (Rodvill)
                                               NO.   16-1458 (Dunstan)     NO.   16-3 769 (Bennett)
                                               NO.   16-1645 (Clarke)      NO.   16-4081 (Quinton)
                                               NO.   16-1921 (Souto)       NO.   17-2915 (Wistrom)
                                               NO.   J6-2166 (Bailey)      NO.   17-3968 (Bobo)
                                               NO.   16-2154 (Campos)      NO.   17-4417 (Guess)
                                               NO.   16-2717 (Bolds)       NO.   17-4936 (Gonzalez)
                                               NO.   16-3049 (Tulgetske)   NO.   18-37 (Jenson)
                                               NO.   16-3409 (Abeyta)      NO.   18-836 (Morua)
                                               NO.   16-3589 (Burgis)      NO.   18-837 (Galan)
                                               NO.   16-3710 (Dong)        NO.   18-838 (Alfaro)
                                               NO.   16-3730 (:viantor)    NO.   18-908 (Archer)
                                               NO.   16-3731 (Olague)

                                              ORDER

       AND ~OW, this 15th day of January, 2020, upon consideration of Defendants' Motion

to Dismiss for Failure to Provide Substantially Complete Plaintiff Fact Sheets (Docket No. 452

in :'.\1cLaughlin), all documents filed in connection therewith, and the Special :'.\1aster's December

27, 2019 Report and Recommendations concerning the Motion (Docket No. 559 in McLaughlin),

to which no objections have been filed, 1 IT IS HEREBY ORDERED as follows:

        I.   The Report and Recommendation is APPROVED and ADOPTED in accordance

             with Paragraph 8 of the Agreed Case Management Order Concerning Appointment of

             the Special Discovery Master (Docket No. 254 in :'.\1cLaughlin).

       1
           Defendants have filed two different motions to dismiss for failure to provide
substantially complete Plaintiff Fact Sheets, one on May 13, 20 I 9 (Docket No. 419 in
:'.\1cLaughlin) and one on June 24, 2019 (Docket No. 452 in :'.\1cLaughlin). The Special Master's
Report and Recommendation addresses the substance of the June 24, 2019 Motion, but
mistakenly refers to the :'.\1otion as having been filed in May of 2019. We understand the :'.\1ay
2019 reference to be a clerical error and disregard it.
2. Defendants' Motion is GRANTED IN PART and DENIED IN PART as set forth in

   the Report and Recommendation.

3. All claims of the following Plaintiffs are DISMISSED, and the following listed

   Plaintiffs are DISMISSED as Plaintiffs in these consolidated actions:

       a. Tara Amick (Abeyta, Civ. A. :'.\Jo. 16-3409)
       b. Kristy Blackbum (Alfaro, Civ. A. ~o. 18-838)
       c. Mandy Burgis (Burgis, Civ. A. No. 16-3589)
       d. Amber Clinger (Alfaro, Civ. A. No. 18-838)
       e. Paula Davis (Alfaro, Civ. A. No. 18-838)
       f. Natasha Dominguez (Burgis, Civ. A. No. 16-3589)
       g. Rebecca Drew (Bailey, Civ. A. ~o. 16-2166)
       h. Alyssa Franklin (Alfaro, Civ. A. No. 18-838)
       1. Kristina Galan (Galan, Civ. A. No. 18-837)
       J. Danielle Jones (Johnson, Civ. A. No. 16-3733)
       k. Michelle Long (Gala11, Civ. A. No. 18-837)
       I. Meghan Reasoner (Morua, Civ. A. No. 18-836)
       m. ~arisela Silva (Morua, Civ. A. ~o. 18-836)
       n. Katrina Smith (Morua, Civ. A. ~o. 18-836)

4. The Warranty/Misrepresentation claims of Plaintiff Rachel McCall (Mantor, Civ. A.

   ~o. 16-3730) are DISMISSED, but ~cCall may continue to pursue her remaining

   tort claims.

5. The claims of Plaintiffs Jamie Steppat (Morua, Civ. A. No. 18-836) and Cleo Wilson

   (Quinton, Civ. A. No. 16-4081) will be dismissed if each Plaintiff has not served her

   medical records on Defendants by February 14, 2020. No later than February 18,

   2020, the parties shall advise the Court in writing if Steppat and Wilson have served

   their medical records by February 14, 2020 deadline.

6. The claims of Plaintiff Nikki Utley (Morua, Civ. A. No. 18-836) will be dismissed if

   she does not serve a signed or verified Plaintiff Fact Sheet on Defendants on or before

   January 29, 2020. No later than February 4, 2020, the parties shall advise the Court




                                        2
•   •

           in writing if Utley has served a signed or verified Plaintiff Fact Sheet by the January

           29, 2020 deadline.

        7. The claims of Monica Plummer (Morua, Civ. A. No. 18-836) and Donna Gamble

           (Galan, Civ. A. No. 18-837) will be dismissed if they do not serve signed or verified

           Plaintiff Fact Sheets on Defendants by January 29, 2020, and serve their medical

           records on Defendants by February 14, 2020. No later than February 18, 2020, the

          parties shall advise the Court in writing if Plummer and Gamble have served both

           their medical records and signed or verified Plaintiff Fact Sheets by the applicable

           deadlines.




                                               3
